IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. AP-76,046, AP-76,047 & AP-76,048




EX PARTE KEVIN MICHAEL NEILL, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. C-2-008266-0935044-A, C-2-008268-0938485-A 
& C-2-008267-0937782-A 
IN THE CRIMINAL DISTRICT COURT NO. 2
FROM TARRANT COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of indecency
with a child in two causes, and one count of aggravated sexual assault of a child and one count of
indecency with a child in the third cause.  He was sentenced to twenty years’ imprisonment and
fifteen years’ imprisonment in the two indecency causes, and forty years’ imprisonment for the
aggravated sexual assault count and fifteen years’ imprisonment for the indecency with a child count
in the remaining cause .  The Second Court of Appeals affirmed his convictions.  Neill v. State, Nos.
02-05-00242-CR, 02-05-00241-CR & 02-05-00240-CR (Tex. App. – Fort Worth, October 5, 2006). 
            Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his convictions had been affirmed and failed to advise him of
his right to petition for discretionary review pro se.
            Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant of his right to petition for discretionary appeal pro se.  The trial court recommends that
relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the
judgments of the Second Court of Appeals in Cause Nos. 02-05-00242-CR, 02-05-00241-CR and
02-05-00240-CR that affirmed his convictions in Case No. C-2-008266-0935044-A, C-2-008268-0938485-A and C-2-008267-0937782-A from the Criminal District Court No. 2 of Tarrant County. 
Applicant shall file his petition for discretionary review with the Second Court of Appeals within
30 days of the date on which this Court’s mandate issues.
 
Delivered: November 26, 2008
Do not publish